DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Amendment
The amendments filed 01/12/2022 have been entered. The amendments canceled claims 3, 8 and 13 and added claim 16. Consequently, claims 1-2, 4-7, 9-12 and 14-16 remain pending in the application.
Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered.
The drawings were received on 05/08/2019.  These drawings are acceptable in view of the specification amendments.
Applicant argues (see pg. 8, ¶ 6) that “Wang does not teach or suggest "wherein the rolling system is cooled with a coolant" as recited in claim 1. Wang only teaches that the aluminum sheet is placed in a liquid nitrogen environment for deep subcooling after each pass of rolling. (Wang at [0018]).”
In response, the examiner is not relying on Wang to teach cooling a rolling system with a coolant and, thus, the argument is irrelevant.

In response, the argument is not persuasive since the entire “rolling system” being claimed only requires two rollers, which Eliseev clearly teaches. Note that nowhere in the cited paragraph or anywhere else in the specification does it state that the entire rolling system is cooled. The term “entire”, or any synonym of it, could not be located within the specification. Further, said cited paragraph of the specification states that the rolls can have liquid nitrogen in them, which is exactly what Eliseev teaches (see ¶ [0009]). Thus, Eliseev reads on the claimed subject matter.
Applicant also argues (pg. 9, ¶ 1) that “Eliseev also does not teach using the claimed coolant being selected from sublime carbon dioxide or one of the following compounds or elements in liquid phase: nitrogen, ammonia, methane, hydrogen, oxygen, helium or another noble gas.”
In response, the argument is not persuasive as Eliseev clearly states that the coolant for cooling the rolling system is liquid nitrogen (¶ [0009]).
Claims 1-2, 4-7, 9-12 and 14-16 stand rejected. See the current prior art rejections below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 9-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bouchard et al. (US 5,528,920 A), in view of Wang et al. (CN 101638760 A) and Eliseev et al. (SU 1,103,912 A1).
Regarding claim 1: Bouchard discloses a process for the production of thin metal-based foils (Abstract), comprising the acts of:
providing an extruder and extruding a metal through the extruder to form a preliminary foil (col. 2, lns. 65-67); and
providing a rolling system comprising at least two rollers (3, 5) and rolling the preliminary foil (1) at least once in the rolling system to form a thin metal-based foil (15) with a thickness from 5 to 80 μm (col. 3, lns. 7-10).
Bouchard is silent regarding providing a coolant bath and cooling the preliminary foil in the coolant bath.
However, Wang is in the same field of endeavor and teaches cooling an extruded sheet in a coolant bath (“liquid nitrogen environment”) after extrusion but before rolling the foil (¶¶ [0014] - [0016]), thereby producing a foil having ultra-fine and equiaxed grains resulting in an ultra-high purity material (¶ [0007]). The skilled artisan 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Bouchard with a coolant bath of liquid nitrogen for cooling the preliminary foil, thereby providing Bouchard with a means and method of producing a foil with desired grain size, purity, and other properties, as taught by Wang.
Bouchard is also silent regarding the rolling system being cooled with a coolant, but it can be seen from the figure of Bouchard that the foil (15) adheres to the rollers (3, 5) from a meeting point (17) up to a limit point (19).
Eliseev is in the same field of endeavor and teaches cooling a rolling system with a coolant (¶ [0009]). Eliseev teaches that cooling the rolling system prevents adhesion of the foil to the rollers during rolling which improves the quality of the foil (¶ [0007]).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bouchard such that the rollers are cooled with a coolant, thereby preventing adhesion of the foil to the rollers and improving the quality of the foil, as taught by Eliseev.
Regarding claim 2, which depends on claim 1: the modification of Bouchard in view of Wang set forth in claim 1 above teaches the coolant of the coolant bath is liquid nitrogen (¶ [0014] of Wang).
Regarding claims 4 and 5, which depend on claims 1 and 4: the modification of Bouchard in view of Eliseev set forth in claim 1 above teaches the coolant for cooling the rolling system is liquid nitrogen (¶ [0009] of Eliseev).
Regarding claim 6, which depends on claim 1: Bouchard discloses that the foil is an alkali metal (col. 2, lns. 32-33, “lithium”).
Regarding claim 7, which depends on claim 2: Bouchard discloses that the foil is an alkali metal (col. 2, lns. 32-33, “lithium”).
Regarding claims 9 and 10, which depend on claims 4 and 5: Bouchard discloses that the foil is an alkali metal (col. 2, lns. 32-33, “lithium”).
Regarding claims 11 and 12, which depend on claims 6 and 7: Bouchard discloses that the foil is lithium (col. 2, lns. 32-33).
Regarding claims 14 and 15, which depend on claims 9 and 10: Bouchard discloses that the foil is lithium (col. 2, lns. 32-33).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Bouchard, in view of Wang and Eliseev, and further in view of Hill et al. (US 3,000,109 A).
Regarding claim 16, which depends on claim 1: Bouchard is silent regarding the coolant bath being configured as a coolant container having a gaseous coolant.
However, the specification (see ¶ [0013]) states that the coolant bath can be a liquid bath or a gaseous bath and does not set forth that the use of one rather than the other produces any unexpected results.
And Hill teaches providing a coolant bath for cooling a metal sheet (see fig. 1 and col. 1, lns. 10-14), the coolant bath comprising a container (tunnel 3) having a gaseous coolant, such as air (col. 1, lns. 55-59). Thus, a coolant bath comprising a container having a gaseous coolant is one of a finite number of solutions providing a reasonable expectation of success in cooling a metal sheet.
KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303)297-4445. The examiner can normally be reached Monday - Friday: 8:00 - 5:00 (Mountain Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753